Case: 21-50806      Document: 00516558691          Page: 1     Date Filed: 11/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 28, 2022
                                    No. 21-50806                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Cruz Angel Romana-Calderon,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:21-CR-576


   Before Smith, Barksdale, and Haynes, Circuit Judges.
   Per Curiam:*
          Cruz Angel Romana-Calderon contends the district court violated his
   right to be present at sentencing by including a special condition in its written
   judgment that does not conform to its oral pronouncement at sentencing. As
   explained below, we AFFIRM but REMAND to the district court to make
   a slight modification.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50806      Document: 00516558691          Page: 2   Date Filed: 11/28/2022




                                    No. 21-50806


          In May 2021, Romana-Calderon, a Mexican citizen, pleaded guilty to
   illegal reentry in violation of 8 U.S.C. § 1326(b)(1). In conjunction with
   Romana-Calderon’s guilty plea, a probation officer prepared a presentence
   report recommending an imprisonment term of 24 to 30 months. The report
   also recommended a supervised release term of one to three years with
   “mandatory and standard conditions” and “no special conditions.” At
   Romana-Calderon’s rearraignment hearing, the magistrate judge told him his
   supervised release would likely include at least two conditions: “[n]ot to
   come back to the United States illegally and not to violate the laws of the
   United States.” At sentencing, the district court asked if Romana-Calderon
   had reviewed the presentence report with his attorney. Romana-Calderon
   said that he had. He made no objections to the report. Romana-Calderon
   also stated that he intended to “stay in Mexico” and would not return to the
   United States.
          Ultimately, the district court judge orally sentenced Romana-
   Calderon to 24 months’ imprisonment followed by “two years nonreporting
   supervised release.” The written judgment also included a special condition
   stating that if Romana-Calderon is deported, he “must remain outside the
   United States.” This provision resembles—though slightly differs—from
   the language of a standard condition adopted by the Western District of
   Texas which states, “If the defendant is excluded, deported, or removed
   upon release on probation or supervised release . . . . The defendant shall not
   illegally re-enter the United States.” Standing Order, Conditions of Probation
   and Supervised Release (W.D. Tex. Nov. 28, 2016) (emphasis added).
          On appeal, Romana-Calderon argues that the special condition in the
   written judgment impermissibly conflicts with the sentence the district judge
   orally pronounced. Specifically, he says that the district court never adopted
   the presentence report which incorporated the standard conditions set by the
   Western District. Moreover, even if it had, the condition in the written



                                         2
Case: 21-50806      Document: 00516558691           Page: 3     Date Filed: 11/28/2022




                                     No. 21-50806


   judgment and the standard condition conflict. He asks this court to resolve
   this conflict by remanding to the district court to amend the written judgment
   to conform with the oral pronouncement.
            Since Romana-Calderon alleges he did not have an opportunity to
   object to the special condition imposed in the written order, we review for
   abuse of discretion. United States v. Bigelow, 462 F.3d 378, 381 (5th Cir.
   2006).
            Defendants have a Fifth Amendment due process right to be present
   at sentencing. United States v. Martinez, 250 F.3d 941, 942 (5th Cir. 2001)
   (per curiam); see also United States v. Diggles, 957 F.3d 551, 557 (5th Cir.
   2020) (en banc). In Diggles, we explained that this right entitles defendants
   to “notice of the[ir] sentence and an opportunity to object.” 957 F.3d at 560.
   This opportunity does not exist when “the written judgment broadens the
   restrictions or requirements of supervised release from an oral
   pronouncement.” United States v. Mireles, 471 F.3d 551, 558 (5th Cir. 2006).
   Therefore, in that case, the court must remand to the district court to
   conform the written judgment to the oral pronouncement. Id. If, however,
   the written judgment merely clarifies an ambiguity in the oral sentence, no
   conflict exists. United States v. Warden, 291 F.3d 363, 365 (5th Cir. 2002). In
   that instance, the court’s role is to review the record to ensure the written
   judgment evidences the district court’s intent.            Id.   If it does, no
   reconciliation is required. See id.
            There’s no question that Romana-Calderon had notice and an
   opportunity to object to the standard condition that, if deported, he would
   not illegally return to the United States. As discussed, the presentence report
   incorporated the Western District’s standard condition, which states that
   defendants “shall not illegally return to the United States.” While the
   district court did not explicitly adopt the presentence report, it indicated its




                                          3
Case: 21-50806       Document: 00516558691            Page: 4      Date Filed: 11/28/2022




                                       No. 21-50806


   intent to rely on it by asking Romana-Calderon whether he reviewed it with
   his lawyer. Romana-Calderon affirmed that he had and did not object to the
   report. In fact, he expressly stated that he had no intent to return to the
   United States.
          Romana-Calderon, however, argues that the version of the special
   condition in the written judgment nonetheless conflicts with the district
   court’s oral pronouncement because it imposes a more burdensome
   restriction than the Western District’s standard condition. He contends that
   the latter only prohibits “illegal[] re-ent[ry]” into the United States, while
   the former—which requires him to “remain outside the United States”—
   precludes him from pursuing legal forms of reentry. 1 This conflicts with his
   representation to the district court that he did not intend to return to the
   United States, and he certainly never expressed any desire to pursue legal
   reentry at sentencing, even if such were available (which is unlikely).
          In order to avoid any problem, we conclude that it is appropriate, in
   the interest of justice, to modify the condition in the written judgment to
   conform to the standard included in the presentence report. We therefore
   REMAND to the district court with the directive to modify the condition
   that “[i]f ordered deported from the United States, the defendant must
   remain outside the United States” to read: “[i]f ordered deported from the
   United States, the defendant may not illegally re-enter the United States.”
          AFFIRMED with REMAND for modification as directed above.



          1
              Romana-Calderon provides one primary example: he claims the written
   judgment’s special condition, unlike the Western District’s standard condition, would
   prevent him from “approach[ing] a port of entry and seek[ing] permission to reenter the
   United States.” This would, he says, bar him from seeking “numerous forms of
   immigration relief, like requesting immigration status due to his child’s United States
   citizenship, or any number of discretionary forms of immigration relief.”




                                             4